 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0129 MCE

12                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
13                           v.

14   SABRINA RAYLENE TOILOLO,

15                                 Defendant.

16
17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s

18 Request to Seal, IT IS HEREBY ORDERED that the government’s three-page supplement pertaining to
19 defendant Sabrina Raylene Toilolo, and government’s Request to Seal shall be SEALED until further
20 order of this Court.
21          It is further ordered that access to the sealed documents shall be limited to the government and

22 counsel for the defendant.
23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25 the government’s request, sealing the government’s motion serves a compelling interest. The Court
26 further finds that, in the absence of closure, the compelling interests identified by the government would
27 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no
28 / / /


       ORDER SEALING DOCUMENTS AS SET FORTH IN             1
30     GOVERNMENT’S NOTICE
 1 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 2 interests identified by the government.
 3         IT IS SO ORDERED.

 4 Dated: July 12, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN          2
30    GOVERNMENT’S NOTICE
